DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 108880239 A) and Petrick et al. (8,916,991).  Regarding independent claims 1 and 9, and dependent claims 6 and 14, Hong teaches a multi-port power supply apparatus (Fig. 1) comprising: a power supply circuit (110) configured to provide a source electric energy; a plurality of USB ports (140, 150); a plurality of power converters (120, 130) respectively coupled to the USB ports in a one-to-one -49-File: 86826usfmanner, wherein the power converters are coupled to the power supply circuit to receive the source electric energy, and the power converters supply power to the USB ports; and a common control circuit (160) coupled to the USB ports to obtain power requirements of the USB ports (D1, D2) and configured to correspondingly control the power converters to supply power 5to the USB ports according to the power requirements of the USB ports, wherein the common control circuit calculates a total power of the USB ports (i.e. max load demand), and the common control circuit correspondingly controls the power supply circuit to dynamically adjust a voltage of the source electric energy according to a relation between the total power and a threshold power (power output from power supply circuit, .
Hong fails to explicitly teach detecting a power difference and dynamically diverting a power difference.  Petrick teaches a similar multi-port power supply apparatus (Fig. 18) to that of Hong.  Petrick teaches detecting a power difference between a first power of a first port (the only auxiliary outlet of the auxiliary channel) at a first time and a second power of the first port at a second time; and dynamically diverting the power difference generated on the first port to a second port (the only outlet of the only other channel in an embodiment) in response to that a first external device which is charged by the first port reaches a first state close to a fully-charged state of the first external device. (Abstract; Col. 11, lines 36-42; Col. 12, lines 27-56; Col. 12, line 62-Col. 13, line 19)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Petrick’s method of power distribution/control into Hong’s invention, since it involves a simple substitution of one method for another to perform the same function of supplying the correct amount of power to a plurality of ports.
Regarding claims 2, 3, 10, and 11, Petrick teaches wherein the first time is earlier than the second time, and the first power is greater than the second power, and during a continuous period in which a second external device is electrically connected to the second port, the common control circuit configures a third power to the second port at the first time, and the common control circuit configures a fourth power greater than the third power to the second port after the second time. (when the auxiliary outlet reduces the power needed from the first time to the second time)

Regarding claims 5 and 13, Petrick teaches a power of the second port at the first time (during first operational mode) is an original power (first power level), the common control circuit calculates a new power (second power level) by using the original power and the power difference, and the common control circuit controls the power converters to configure the new power to the second port after the second time (second operational mode). (Abstract; Col. 11, lines 36-42; Col. 12, lines 27-56)
Also regarding claims 6, 7, 14, and 15, Petrick teaches the common control circuit calculating a total power (total load demand) of the ports (the auxiliary outlet), the common control circuit calculates a remaining power (available power not provided to the auxiliary outlet) by using a power of the source electric energy and the total power, the common control circuit calculates a new power by using the first power, a reserved value, the original power and the remaining power, and the common control circuit controls the system to configure the new power to the second port after the second time (as the power needed by the auxiliary outlet decreases).  (Abstract; Col. 11, lines 36-42; Col. 12, lines 27-56)  Petrick fails to explicitly teach the details of the reserved value, but it would have been obvious to one of ordinary skill in the art at the time the invention was filed for Petrick to control the system in the claimed manner .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 108880239 A) and Petrick et al. (8,916,991) as applied to claims 1, 6, 9, and 14 above, and further in view of McLean et al. (2015/0357834).  Hong and Petrick teach the multi-port power supply apparatus and method as described above.  They fail to explicitly teach the use of bypass switches.  McLean teaches a similar USB power supply apparatus (Figs. 1 and 2) to that of Hong.  McLean teaches the idea of using a bypass switch (34) in parallel with a converter (36/38) with each USB output port (16), wherein a first terminal of each bypass switch is coupled to the power supply circuit (via 14 and 28) to receive the source electric energy, and second terminals of each bypass switch is coupled to power pins of the USB port.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a bypass switch in parallel with each converter to increase efficiency in the apparatus when the input voltage is at level not needing to be converted.
Allowable Subject Matter
4.	Claims 17, 19-21, 23, and 24 are allowed.
Response to Arguments
5.	Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive.  The Examiner believes that Petrick teaches the new claim amendments.  Petrick (at Col. 12, line 62 – Col. 13, line 19) teaches “during the charging process” external devices “will draw less current” and the power difference is continuously diverted to other ports (i.e. channels).  Therefore, Petrick teaches dynamically diverting the power difference .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
2-2-2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836